Exhibit 10.1

 

THIRD AMENDMENT TO LEASE AGREEMENTS

 

1.                                      PARTIES

 

1.1                               THIS THIRD AMENDMENT TO LEASE AGREEMENTS
(“Amendment”) is made by and between 228 Strawbridge Associates, LLC, a New
Jersey limited liability company (“Landlord”) and Tabula Rasa HealthCare, Inc.,
a corporation organized under the laws of Delaware (“Tenant”), and is dated as
of the last date on which this Amendment has been fully executed by Landlord and
Tenant.

 

2.                                      STATEMENT OF FACTS

 

2.1                               Landlord and Tenant entered into three
(3) Lease Agreements, each dated August 21, 2015 (together with all amendments
and modifications, each individually, a “Lease” and collectively, the “Original
Total Building Leases”), a First Amendment to Lease Agreements dated March 22,
2016 (“First Amendment”) and a Second Amendment to Lease Agreements dated as of
February 3, 2017 (“Second Amendment,” together with the Original Total Building
Leases and the First Amendment, the “Total Building Leases”), covering all of
the rentable area of the existing building located at 228 Strawbridge Drive,
Moorestown, NJ (the “Building”). The Total Building Leases include (i) the
“Phase I Lease” covering 24,855 rentable square feet on the second (2nd) floor
of the Building (the “Phase I Premises”), (ii) the “Phase II Lease” covering
24,855 rentable square feet on the first (1st) floor of the Building (the “Phase
II Premises”), and (iii) the “Phase III Lease” covering 24,855 rentable square
feet on the third (3rd) floor of the Building (the “Phase III Premises”). For
purposes of this Amendment, the “Premises” means and consists of, collectively,
the Phase II Premises, the Phase I Premises and the Phase III Premises.

 

2.2                               Pursuant to the terms of the Total Building
Leases, it has been determined that the date of expiration of each the Total
Building Leases is November 30, 2027.

 

2.3                               Tenant desires to extend the Term of each of
the Total Building Leases for the continuous period of two (2) years and two
(2) months commencing December 1, 2027, on the terms and subject to the
conditions of this Amendment.

 

3.                                      AGREEMENT

 

NOW, THEREFORE, in consideration of the Premises and the covenants hereinafter
set forth, Landlord and Tenant agree as follows:

 

3.1.                            The above recitals are incorporated herein by
reference.

 

3.2.                            All capitalized and non-capitalized terms used
in this Amendment which are not separately defined herein but are defined in the
Total Building Leases shall have the meaning given to any such term in the Total
Building Leases.

 

3.3.                            The Term of the Total Building Leases for the
Premises is hereby extended for the continuous period of two (2) years and two
(2) months from December 1, 2027 to and ending at 11:59 p.m. on January 31, 2030
(“Extension Term”). All references to the Expiration Date of the Term in the
Total Building Leases shall henceforth mean January 31, 2030. All references to
the Term of the Total Building Leases shall include the extension of the Term
made hereby. Sections 1(c) and 1(e) of each of the Total Building Leases are
hereby amended accordingly.

 

3.4.                            Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord the Premises in its “AS-IS” condition for the
Extension Term under the terms and conditions set forth herein. Landlord shall
have no obligation to perform any tenant improvement work in the Premises and
Tenant shall not be entitled to any improvement allowance, free rent, rent
abatement or other concession in connection with this Amendment and the
extension of the Term made hereby.

 

3.5.                            As to all periods of the Term of the Total
Building Leases prior to the commencement of the Extension Term hereunder,
Tenant shall continue to pay Landlord Base Rent and all Additional Rent in
accordance

 

1

--------------------------------------------------------------------------------


 

with the terms of the Total Building Leases before this Amendment. The following
shall be effective from and after December 1, 2027:

 

a.                                      Tenant shall pay Landlord annual Base
Rent for the Premises as follows, without demand, deduction or offset, in
advance, in monthly installments on the first day of each month, in the manner
provided by the Total Building Leases, as follows:

 

Extension Term

 

 

 

Base

 

Annual

 

Monthly

 

From

 

To

 

Rent/RSF

 

Base Rent

 

Base Rent

 

December 1, 2027

 

November 30, 2028

 

$

23.45

 

$

1,748,549.25

 

$

145,712.44

 

December 1, 2028

 

November 30, 2029

 

$

23.70

 

$

1,767,190.50

 

$

147,265.88

 

December 1, 2029

 

January 31, 2030

 

$

23.95

 

$

1,785,831.75

 

$

148,819.31

 

 

b.                                      Pursuant to Section 6 of each of the
Total Building Leases, Tenant shall continue to pay Landlord, without demand,
deduction or offset, the sum of (i) Tenant’s Share of Operating Expenses for
each year in excess of Operating Expenses for the Base Year, as Excess Operating
Expenses, plus (ii) Tenant’s Share of Property Taxes for each year in excess of
Property Taxes for the Base Year, as Excess Property Taxes, prorated to reflect
any partial year included in the Term, in monthly installments (each in the
amount equal to one-twelfth of Excess Operating Expenses and Excess Property
Taxes as estimated by Landlord), on the first day of each month.

 

c.                                       Tenant shall continue to pay Landlord
all costs and charges for electricity and other utilities in accordance with
Rider 2 of each of the Total Building Leases.

 

d.                                      The Base Year shall continue to mean the
calendar year 2016 under each of the Total Building Leases.

 

3.6.                            Simultaneously with this Amendment, Tenant is
entering into a Lease Agreement for certain space in the building commonly known
as and having the street address at 224 Strawbridge Drive, Moorestown, New
Jersey (the “224 Building”) with Landlord’s affiliate dated on or about the date
hereof (referred to herein, together with any amendments and modifications
thereof, as the “224 Lease”). Section 22(a)(v) of each of the Total Building
Leases is hereby supplemented to add the following:

 

Without limitation of the foregoing, Tenant expressly agrees that any breach or
default by Tenant or any Affiliate of Tenant under the terms of the 224 Lease
(as defined in the Third Amendment to this Lease), which breach or default is
not cured within any notice or grace period provided by the 224 Lease, shall be
deemed an Event of Default by Tenant under the Total Building Leases.

 

3.7.                            Tenant represents and warrants to Landlord that
no broker brought about this transaction or was involved in the negotiations
concerning this Amendment except CBRE, Inc. (Tenant’s Broker”), and Tenant
agrees to indemnify and hold Landlord harmless from any and all claims of any
broker engaged by Tenant arising out of or in connection with negotiations of,
or entering into, this Amendment.  Landlord represents and warrants to Tenant
that no broker brought about this transaction or was involved in the
negotiations concerning this Amendment except Keystone Properties Group, Inc.
(“Landlord’s Broker”), and Landlord agrees to indemnify and hold Tenant harmless
from any and all claims of any broker engaged by Landlord arising out of or in
connection with negotiations of, or entering into, this Amendment.

 

3.8.                            Tenant hereby represents to Landlord that to
Tenant’s knowledge (i) there exists no default under the Total Building Leases
either by Tenant or Landlord; (ii) Tenant is entitled to no credit, free rent or
other offset or abatement of the rents due under the Total Building Leases which
has not been exhausted; (iii) there exists no offset, defense or counterclaim to
Tenant’s obligations under the Total Building Leases.  Landlord hereby
represents to Tenant that to Landlord’s knowledge, (i) there exists no default
under the Total Building Leases either by Tenant or Landlord and (ii) there
exists no offset, defense or counterclaim to Landlord’s obligations under the
Total Building Leases.

 

3.9.                            This Amendment contains the entire agreement
between the parties with respect to the modification of the Total Building
Leases and supersedes and replaces any prior agreement and understandings
between the parties, either oral or written, concerning this Amendment.

 

2

--------------------------------------------------------------------------------


 

3.10.                     Except as expressly amended herein, the Total Building
Leases are unmodified and shall remain in full force and effect as if the same
had been set forth in full herein, and Landlord and Tenant hereby ratify and
confirm all of the terms and conditions thereof.

 

3.11.                     This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective legal representatives,
successors and permitted assigns.

 

3.12.                     Each party agrees that it will not raise or assert as
a defense to any obligation under the Total Building Leases or this Amendment or
make any claim that the Total Building Leases or this Amendment is invalid or
unenforceable due to any failure of this document to comply with requirements
for corporate seals, attestations, witnesses, notarizations, or other similar
requirements, and each party hereby waives the right to assert any such defense
or make any claim of invalidity or unenforceability due to any of the foregoing.

 

3.13.                     This Amendment may be executed in multiple
counterparts, each of which, when assembled to include an original signature for
each party contemplated to sign this Amendment, will constitute a complete and
fully executed original. All such fully executed counterparts will collectively
constitute a single agreement.  Tenant expressly agrees that if the signature of
Landlord and/or Tenant on this Amendment not an original, but is a digital,
mechanical or electronic reproduction (such as, but not limited to, a photocopy,
fax, e-mail, PDF, Adobe image, JPEG, telegram, telex or telecopy), then such
digital, mechanical or electronic reproduction shall be as enforceable, valid
and binding as, and the legal equivalent to, an authentic and traditional
ink-on-paper original wet signature penned manually by its signatory.

 

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands the date
and year set forth below, and acknowledge one to the other they possess the
requisite authority to enter into this transaction and to sign this Amendment.

 

Date signed:

 

Landlord:

 

 

 

July 10, 2018

 

228 Strawbridge Associates, LLC,

 

 

a New Jersey limited liability company

 

 

 

 

 

 

By:

228 Straw MM LLC,

 

 

 

a Delaware limited liability company,

 

 

 

its managing member

 

 

 

Witness:

 

 

 

 

 

 

 

 

 

/s/ Ann Snyder

 

By:

/s/ William Glazer

Name (printed): Ann Snyder

 

Name: William Glazer

 

 

Title: CEO

 

 

 

 

 

 

Date signed:

 

Tenant:

 

 

 

June 15, 2018

 

Tabula Rasa HealthCare, Inc.,

 

 

a Delaware corporation

 

 

 

Attest/Witness:

 

 

 

 

 

 

/s/ Andrea Spears

 

By:

/s/ Brian W. Adams

Name (printed): Andrea Spears

 

Name: Brian W. Adams

 

 

Title: CFO

 

3

--------------------------------------------------------------------------------